DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Regarding arguments on pages 4-5 of the Remarks concerning the 112(f) interpretation, Examiner notes that MPEP section 2181(I)(A) teaches in the first paragraph that “module for” may invoke 112(f), and the second paragraph gives an example of a “distributed learning control module” being interpreted under 112(f), as “the word ‘module’ does not provide any indication of structure because it sets for the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used.” Going to Applicant’s specification, page 10 lines 11-12 teach implementation of the .
Regarding arguments on pages 5-6 of the Remarks, Examiner notes that Lee para [0018] teaches the use of different compression methods on segments of the AV signal, using MPEG-4 for the video segment and MP3 for the audio segment. Therefore, when viewed in combination with the Bharucha reference, the claimed limitation is taught. Further, Examiner notes that Bharucha also teaches that different voice signals are compressed at different speeds, including coders running at 16Kbps, 12.8Kbps, and 9.6Kbps for example. However, as Applicant has noted, these compression speeds are not simultaneously used at a specific instance in time, hence the reliance on the teaching of Lee. Lee further teaches the compression ratio varying based on the compression method and transmitting rate, which are interpreted as the additional metrics

Double Patenting
Claims 26-28 and 30-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 14-17 of U.S. Patent No. 10,714,109 in view of Bharucha et al. (US 6,345,056 B1), hereinafter referred to as Bharucha, and further in view of Lee et al. (US 2004/0184525 A1), hereinafter referred to as Lee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compression conditions of Bharucha (Bharucha col. 3 lines 13-31) in the compression of Patent #10,714,109 (Claim 1) by changing the compression based on the number of input signals and bandwidth, so that the encoder can down-speed in the event of congestion (Bharucha col. 3 lines 13-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of U.S. Patent No. 10,714,109 in view of Bharucha by using the compression ratios of Lee (Lee para [0018]) when performing the different compression speeds of U.S. Patent No. 10,714,109 in view of Bharucha (Bharucha col. 3 lines 13-31), so that the signals can be compressed at different ratios according to the request of the system (Lee para [0018]).
Instant Application
Patent #10,714,109
Claim 26: A device, comprising: 
Claim 1: A device, comprising: 
a plurality of inputs, for receiving one or more data signals from a plurality of sensors; 
Bharucha: Fig. 1 elements 10-14, col. 3 lines 8-14, where telephones contain microphones and transmit analog voice signals
an allocation module, for determining a number of received data signals; 
an allocation module, for determining one or more metrics of each of a plurality of data streams; 
Bharucha: Fig. 1 elements 10-14, col. 3 lines 8-14, where 5 inputs are received
a compression module, for compressing data streams corresponding to each of the received data signals and generating one or more compressed data streams, the compression module applying a compression ratio that varies as a function of the number of received data signals; and 
a compression module, for compressing each of the plurality of data streams and generating a plurality of compressed data streams, the compression module applying a compression ratio that varies as a function of the metrics determined by the allocation module; and 
Bharucha: col. 13 lines 13-31 teach compression based on number of input signals

a buffer memory, for storing the plurality of compressed data streams,
wherein the allocation module is further for determining one or more additional metrics of the one or more received data signals;  
Lee: para [0020-21], where a compression method and transmitting rate are determined
wherein the plurality of inputs receive a plurality of data signals, wherein the compression ratio for a first data stream of the plurality of data streams is different to a compression ratio for a second data stream of the plurality of data streams at an instance in time.  
Claim 3: The device according to claim 1, wherein the compression ratio for a first data stream of the plurality of data streams is different to a compression ratio for a second data stream of the plurality of data streams at an instance in time.  
wherein the compression ratio for the first data stream and the compression ratio of the second data stream each vary as a function of the one or more additional metrics. 

Lee: para [0021], where the compression ratio depends on the selected compression method and the transmitting rate of the signal
Claim 27: The device according to claim 26, wherein the allocation module is further for determining one or more additional metrics of the one or more received data signals, and wherein the compression ratio also varies as a function of the one or more additional metrics.  
Claim 1: an allocation module, for determining one or more metrics of each of a plurality of data streams; 
the compression module applying a compression ratio that varies as a function of the metrics determined by the allocation module; and 
Claim 28: The device according to claim 26, wherein the compression ratio for each of the one or more data streams at an instance in time is the same.  
Claim 2: The device according to claim 1, wherein the compression ratio for each of the one or more data streams at an instance in time is the same.  
Claim 30: The device according to claim 26, wherein the sensors are microphones, and wherein the data streams are audio data streams.  
Claim 14: The device according to claim 1, wherein the sensors are microphones, and wherein the data streams are audio data streams.  
Claim 31: An electronic device comprising a device as claimed in claim 26.  
Claim 15: An electronic device comprising a device as claimed in claim 1.  
Claim 32: The electronic device as claimed in claim 31, further comprising a plurality of sensors coupled to the device.  
Claim 16: The electronic device as claimed in claim 15, further comprising a plurality of sensors coupled to the device.  
Claim 33: The electronic device as claimed in claim 32, wherein the plurality of sensors comprise a plurality of microphones.
Claim 17: The electronic device as claimed in claim 16, wherein the plurality of sensors comprise a plurality of microphones.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an allocation module” and “a compression module” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 recites limitations that were included in the parent claim 26 in the latest amendment..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 26-28 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharucha et al. (US 6,345,056 B1), hereinafter referred to as Bharucha, in view of Lee et al. (US 2004/0184525 A1), hereinafter referred to as Lee.

Regarding claim 26, Bharucha teaches:
A device, comprising: 
a plurality of inputs, for receiving one or more data signals from a plurality of sensors (Fig. 1 elements 10-14, col. 3 lines 8-14, where telephones contain microphones and transmit analog voice signals); 
an allocation module, for determining a number of received data signals (Fig. 1 elements 10-14, col. 3 lines 8-14, where 5 inputs are received); 
a compression module, for compressing data streams corresponding to each of the received data signals and generating one or more compressed data streams, the compression module applying a compression ratio that varies as a function of the number of received data signals (Col. 3 lines 13-31, where voice signals are compressed at different speeds based on the amount of voice signals received, where the compression speed corresponds to a compression ratio); and 
a buffer memory, for storing the one or more compressed data streams (Col. 4 lines 10-18, where a buffer holds the compressed data units);
wherein the plurality of inputs receive a plurality of data signals, wherein the compression ratio for a first data stream of the plurality of data streams is different to a compression ratio for a second data stream of the plurality of data streams (Col. 3 lines 56-61, where mixed mode packets contain data units that are encoded with different encoding rules),

wherein the allocation module is further for determining one or more additional metrics of the one or more received data signals;  
wherein the compression ratio for the first data stream and the compression ratio of the second data stream each vary as a function of the one or more additional metrics. 
Lee teaches:
an allocation module, for determining a number of received data signals (para [0010], [0041], where amount or volume of received signals is determined)
a compression module, for compressing data streams corresponding to each of the received data signals and generating one or more compressed data streams, the compression module applying a compression ratio that varies as a function of the number of received data signals  (para [0010], [0018], where compression ratios are determined for the signals); and
wherein the allocation module is further for determining one or more additional metrics of the one or more received data signals (para [0020-21], where a compression method and transmitting rate are determined);  
wherein the compression ratio for a first data stream of the plurality of data streams is different to a compression ratio for a second data stream of the plurality of data streams at an instance in time (Lee para [0018], where different signals are compressed at different ratios); and  
wherein the compression ratio for the first data stream and the compression ratio of the second data stream each vary as a function of the one or more additional metrics (where the compression ratio depends on the compression method, transmitting rate, as well as depending on requested quality). 


Regarding claim 27, Bharucha in view of Lee teaches:
The device according to claim 26, wherein the allocation module is further for determining one or more additional metrics of the one or more received data signals, and wherein the compression ratio also varies as a function of the one or more additional metrics (Lee para [0021-22], where the compression ratio depends on the compression method, transmitting rate, as well as depending on requested quality).  

Regarding claim 28, Bharucha in view of Lee teaches:
The device according to claim 26, wherein the compression ratio for each of the one or more data streams at an instance in time is the same (Bharucha col. 3 lines 56-61, where homogeneous packets are all encoded with the same encoding rule).  

Regarding claim 30, Bharucha in view of Lee teaches:
The device according to claim 26, wherein the sensors are microphones, and wherein the data streams are audio data streams (Bharucha Fig. 1 elements 10-14, col. 3 lines 8-14, where telephones contain microphones and transmit analog voice signals).  

Regarding claim 31, Bharucha in view of Lee teaches:


Regarding claim 32, Bharucha in view of Lee teaches:
The electronic device as claimed in claim 31, further comprising a plurality of sensors coupled to the device (Bharucha Fig. 1, where the device is connected to telephones which include microphones).  

Regarding claim 33, Bharucha in view of Lee teaches:
The electronic device as claimed in claim 32, wherein the plurality of sensors comprise a plurality of microphones (Bharucha Fig. 1, where the device is connected to telephones which include microphones).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yodchanan, W. (2008, July). Lossless compression for 3-D MRI data using reversible KLT. In 2008 international conference on audio, language and image processing (pp. 1560-1564). IEEE. Section 4 teaches that compression ratio increases when more slices of data are used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658